Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
COMMENT REGARDING THE IDS FILED 02/01/2021
Regarding the Information Disclosure Statement filed February 1, 2021 Reference numbers 1, 3, and 4 have not been considered because there is no English language translation of those references in the USPTO file.  See MPEP 609.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

OBJECTION TO CLAIMS
Claims 31 and 36 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 31 and 36 have not been further treated on the merits.

REJECTIONS UNDER 112(b)
Claims 1, 2, 5, 7-16, 19, 20, 22-25, 27, 28, 30, 32-35, and 37-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are vague and indefinite.
The recitation of suitable for (claims 1, 19, 23, 24, and 27) is vague and indefinite because the tem is not defined in the application and because there is no clear and definite art-recognized meaning for the term.  The amendment filed November 3, 2020 and applicants’ assertions (response filed November 3, 2020 pages 25-26) are not 
The recitation of “such as” (claims 7 ii ab); 11 b); and 37 ii b)) is vague and indefinite because it is not clear that what follows the term is or are limitations to the claims.
The recitation of “in particular” (claim 42) is vague and indefinite because it is not clear that what follows the term is or are limitations to the claim.

REJECTIONS OVER PRIOR ART
Claims 1, 5, 9-14, 19, 20, 22, 23, 30, 33, 38, 41, and 42 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sehgal (U.S. Patent Application Publication 2015/0056604 A1).  Seghal teaches a method for producing a sterilized composition comprising riboflavin (i.e. water-soluble vitamin B2) and a caspase inhibitor and irradiating the composition for sterilization (e.g., paragraphs 12-18 and claim 31).  The composition is disclosed as being suitable for stabilizing platelets (paragraphs 0002, 0005, and 0012) and for stabilizing extracellular nucleic acids. This rejection is repeated for reasons already of record (e.g., Office action mailed June 12, 2020 page 4).  Applicants’ arguments (response filed November 3, 2020 pages 28-29) are not persuasive because the property of suitability for stabilization of nucleic acids is inherent in the compositions of Sehgal et al that are embraced by the claims.  Thus, claims 1, 5, 9-14, 19, 20, 22, 23, 30, 33, 38, 41, and 42 are anticipated by Sehgal.  

Claims 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal (U.S. Patent Application Publication 2015/0056604 A1) in view of applicants’ admitted state of the prior art (e.g., the instant application at page 70, line 25 through page 71, line 18.  The discussion of Sehgal et al in the rejection under 102(a)(1) (above) is incorporated here.  Applicants acknowledge various types of containers (e.g., blood collecting tubes) to be old and well known (e.g., instant application at page 70, line 25 through page 71, line 18).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the instant application to practice the methods and use the compositions of Sehgal et al using the admittedly old and well known containers for the known and expected results.

Claims 2, 7, 8, 15, 16, 24, 25, 27, 28, 32, 34, 35, 37, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal (U.S. Patent Application Publication 2015/0056604 A1) in view of Grolz WO 2015/140218 A1).  The discussion of Sehgal (U.S. Patent Application Publication 2015/0056604 A1) in the previous rejection is incorporated here. Grolz teaches a method for stabilizing extracellular nucleic acids in a cell-containing biological sample comprising said biological sample with a composition comprising a caspase inhibitor (e.g., page 5, lines 19-21 and page 6, lines 13-22).  Grolz also teaches a method for isolating stabilized extracellular nucleic acids (e.g., page 54, lines 36-43).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the instant application to use the compositions of Sehgal in the methods of Grolz for irradiating and stabilizing macromolecules in biological samples in order to increase the yield of the biological macromolecules resulting from the process.  This rejection is repeated for reasons already of record (e.g., Office action mailed June 12, 2020 page 4).  Applicants’ arguments (response filed November 3, 2020 pages 30-32) are not persuasive because the property of suitability for stabilization of nucleic acids is inherent in the compositions of Sehgal et al.  Thus, since applicants’ arguments are based on what applicants contend regarding the suitability of the compositions of Sehgal et al for stabilizing nucleic acids are not sufficient to overcome this rejection.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES MARTINELL whose telephone number is (571) 272-0719.
The examiner works a flexible schedule and can be reached by phone and voice mail.  Alternatively, a request for a return telephone call may be e-mailed to james.martinell@uspto.gov.  Since e-mail communications may not be secure, it is suggested that information in such requests be limited to name, phone number, and the best time to return the call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave T. Nguyen, can be reached on (571) 272-0731.

OFFICIAL FAX NUMBER
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Any Official Communication to the USPTO should be faxed to this number.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/JAMES MARTINELL/            Primary Examiner, Art Unit 1634